 In the Matterof ARMOUR FERTILIZER WORKS, DIVISION OF ARMOURAND COMPANYandUNITED PACKINGHOUSE WORKERS OF AMERICA(CIO)Case No. 1,0-R-1382.-Decided February 6, 1945Mr. A. G. Henry,of Birmingham, Ala., for the Company.Mr. G. R. Hathaway,of Atlanta, Ga.,, andMrs. Ada Howell,ofBirmingham,Ala.; for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTAtE3IENT OF THE CASEUpoli.a petition duly filed by United Packinghouse Workers ofAmerica (CIO), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Armour Fertilizer Works, Division of Armour and Com-pany, Birmingham, Alabama, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Thomas T. Purdom, Trial Examiner. Said hearingwas held at Birmingham, Alabama, on January 12, 1945. The Com-pany and the Union appeared and participated.'All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At thehearing, the Union-moved to amend its petition so as to exclude watch-men from the appropriate unit.The'Trial Examiner reserved rulingon the motion to the Board; the motion is hereby granted.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.'Although served with Notice of Hearing, the Amalgamated Meat Cutters and ButcherWorkmen of North America,Local 513, A F..L., did not appear.60 N. L. R. B., No. 85.444 ARMOUR FERTILIZER WORKS445Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArmour Fertilizer Works, Division of Armour and Company, anIllinois corporation with its principal office in Atlanta, Georgia, oper-ates numerous fertilizer manufacturing plants throughout the UnitedStates.The only plant involved in this proceeding is the plant atBirmingham, Alabama.During the year 1944 the Company pur-chased 28,271 tons of raw materials, consisting of potash, nitrates,and other products used in making fertilizer, of a value in excess of$100,000, 22.4 percent of which was obtained from outside the Stateof Alabama.During the same period the Company shipped 25,151tons of finished products, of a valuein excessof $100,000, 3.06 percentof which was shipped to points outside the State of Alabama.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited Packinghouse Workers of America affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.III.-THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of,a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties, thatall production and maintenance employees of the Company, excludingwatchmen, clerical employees, foremen, the master mechanic,and allother supervisory employees with authority to hire, promote, dis-charge, discipline, -or otherwise effect changesin the status of em-2The Field Examiner reported that the Union submitted 22 cards ; that there are ap-proximately 30 employees in the appropriate unit;and that the cards were dated betweenOctober and December 1944. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES-We shall direct that the question concerning the representation-which has arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Directionof Electionherein, subject to the limitations and additions set forth in theDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour FertilizerWorks, Division of Armour and Company, Birmingham, Alabama,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed, during the pay-roll pe-riod immediately preceding the date of this Direction, including em-ployees who did not work during the said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United, States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, to determine whether or notthey desire to be represented by United Packinghouse Workers ofAmerica (CIO), for the purposes of collective bargaining.